DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/26/2021 has been entered.
Response to Arguments
Applicant's arguments filed 03/26/2021 regarding the drawing objection – for failing to include a ‘Prior Art’ designation on the Figure – set forth in the Final Office Action has been considered but is not persuasive because applicant fails to point out which feature shown in Figure 1 of the drawings applicant believes is new or different relative to the prior art. The argument merely lists the nomenclature of the device of Figure 1 and then further states “wherein the reducing atmosphere is provided by introducing a reduction gas in the grinding 
Applicant's arguments regarding the Nied reference have been fully considered, but they are not persuasive. Applicant argues (remarks, pg. 7, para. 1) that the Nied reference fails to anticipate amended claim 1 because “"reduction" is mentioned by Nied only in connection with "reduction of the specific energy requirement." (¶ [0063]; see also ¶¶ [0065], [0067].)” “Contrary to the Office's interpretation, the abstract of Nied does not provide any description or suggestion of a reducing atmosphere, let alone providing a reducing atmosphere by introducing a reduction gas.” “Instead, the abstract merely describes surface-active additives that are used for avoidance of re-agglomeration of already ground and already fine particles. (¶ [0037].)” “Second, Nied does not describe using or including hydrogen as a reduction gas.” “Similarly, Nied lacks any mention of using or including carbon monoxide as a reduction gas to provide a reducing atmosphere.”
In response, and as previously set forth in the Final Office Action, the Nied reference is not required to use the phrases “reducing atmosphere” or “reduction gas” in order to disclose a reducing atmosphere or a reduction gas. The abstract of Nied discloses a mill for grinding material into ultra-fine particles; in other words, reducing material into ultra-fine particles in the atmosphere formed by a grinding chamber of a grinding mill. Thus, under broadest 
Nevertheless, Nied (in the abstract, and at [0007]) further discloses providing “technical gases as working stock” (i.e., “milling gases” such as hydrogen (“H2”)) into the grinding chamber (“in that”, meaning in the “grinding chamber”, “superheated steam…or technical gases, is/are used”, see [0007]). And hydrogen is a well-known gas used for generating a reducing atmosphere of the type described in applicant’s specification, as evidenced by Madar et al. (US 2007/0179332 A1; see para. [0018]) and Pratt et al. (US 2006/0108457 A1; see para. [0007] – [0008]).
Therefore, since hydrogen is a well-known reduction gas and Nied discloses introducing hydrogen to the grinding chamber, then the limitation of claims 1 and 8 of “providing a reducing atmosphere by introducing a reduction gas in the grinding chamber” is met. Examiner notes that the “surface-active additives” applicant is referring to appears to be additional to and separate from the technical/milling gases as there appears to be no indication or suggestion from Nied that the milling gases are the surface-active additives or even that the milling gases contain the surface-active additives. Matter of fact, para. [0012] states that the hydrogen is preferably a component of the working stock, while para. [0007] states that the surface-active additive is fed into the grinding stock (the material worked upon), and para. [0038] states that the mixture of the grinding stock and surface-active additive is then captured and treated by the milling gas.
Lastly, Nied need not mention carbon monoxide as a reduction gas because amended claims 1 and 8 recite hydrogen and carbon monoxide in the alternative, thus only one or the 
Applicant further argues (pg. 7, para. 2) that “In contrast to Nied, the present invention provides a reducing atmosphere by introducing a reduction gas to avoid oxygen impureness or undesired contamination with oxygen.” “As such, Nied discloses an objective, effect, and measure completely different from that of the presently claimed invention.”
In response, the features of avoiding oxygen impureness or undesired contamination with oxygen are not in fact being claimed as applicant alleges and will not be read into the claims from applicant’s specification. Therefore, if applicant desires for said features to be considered they need to be positively recited in the claims.
Applicant’s arguments, see pg. 7, para. 4, with respect to the rejections of claims 1 and 8 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Eigen et al. (US 2013/0187085 A1). See the current rejections set forth below.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (i.e. a mill 10 comprising a grinding chamber 12, a material inlet 14, a material outlet 16 and grinding means 20). See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-9, 11-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nied et al. (US 2012/0298782 A1), hereinafter ‘Nied’.
Regarding claim 1: Nied discloses A method for the crushing of grinding material by a mill (Abstract), which contains a grinding chamber (5, fig. 1) that is connected to a grinding material feed (2) and an outlet for ground particles (see fig. 1), and grinding devices (7) for producing particles of the desired fineness from the fed grinding material ([0007], “ultra-fine particles”), said method comprises:
providing a reducing atmosphere by introducing a reduction gas in the grinding chamber ([0007], “technical gases (“He, H2”) which can also be described as process or milling gases”; NOTE: H2 = hydrogen; [0033], “In the grinding chamber 5 a product fluidized bed 6 is formed…by milling gas…exiting from working stock jets 7”; in other words, working stock jets 7 provide hydrogen to the grinding chamber 5 to form a fluidized bed 6, thereby providing a reducing atmosphere that comprises a reduction gas); and

wherein the reduction gas includes carbon monoxide or hydrogen ([0007], ln. 7, “H2” is the chemical or molecular formula for hydrogen).
Regarding claims 2 and 9, which depends on claims 1 and 8, respectively: Nied discloses wherein said grinding is performed with a degree of the fineness equal to d50 < 1 μm ([0007], [0063], [0065]).
Regarding claim 4, which depends on claim 1: Nied discloses wherein the grinding occurs in at least one run of grinding material that has already been ground at least once by the mill ([0004], an air classifier…prevents the discharge of agglomerates and supplies them back to the mill for reprocessing; [0059], surface-active additives are supplied to prevent re-agglomeration during reprocessing).
Regarding claims 5 and 12, which depends on claims 1 and 8, respectively: Nied discloses a step of air classification ([0004], [0007]); and from claim 12, wherein an air classifier is integrated in the mill ([0007]).
Regarding claim 7, which depends on claim 1: Nied discloses wherein the mill is a jet mill ([0007]) in which the crushing of grinding material occurs by means of jet grinding with the use of grinder gas (“milling gas”) in the form of grinder gas jets (8, fig. 1; [0033] – [0034]) to produce particles of desired fineness ([0007]), and the grinder gas contains the reduction gas or serves as the reduction gas (“H2”) that is required for the reduction reaction (hydrogen in the presence of oxygen) to which the ground particles are to be subjected ([0007]).
Regarding claim 8: Nied discloses A mill comprising:

wherein the grinding chamber (5) contains a reducing atmosphere ([0033], “fluidized bed 6…fluidized by milling gas”) in which the grinding is performed ([0038], ln. 4-9), 
wherein the reducing atmosphere is provided by introducing a reduction gas in the grinding chamber ([0007], “technical gases (“He, H2”) which can also be described as process or milling gases”; NOTE: H2 = hydrogen; [0033], “In the grinding chamber 5 a product fluidized bed 6 is formed…by milling gas…exiting from working stock jets 7”; in other words, working stock jets 7 provide hydrogen to the grinding chamber 5 to form a fluidized bed 6, thereby providing a reducing atmosphere that comprises a reduction gas),
wherein the reduction gas includes carbon monoxide or hydrogen ([0007], ln. 7, “H2” is the chemical or molecular formula for hydrogen).
Regarding claim 11, which depends on claim 8: Nied discloses wherein feedback devices are provided from the outlet for ground particles to the feed for grinding materials, so that the particles ground at least once are further grindable ([0004], an air classifier…prevents the discharge of agglomerates and supplies them back to the mill for reprocessing; one skilled in the art would understand that to mean that the air classifier receives the ground material from the outlet for ground particles, classifies the ground particles, and returns the agglomerates to the feed for grinding materials, so that the ground particles are further grindable).
Regarding claim 14, which depends on claim 8: Nied discloses wherein said mill is a jet mill ([0007]) that contains nozzles (7, fig. 1) for directing jets of grinding gas (8) into an interior of the grinding chamber (5) to produce particles of the desired fineness by jet grinding the fed grinding material ([0033] – [0034]), and 
the grinding gas is or contains the reduction gas (“H2”) for a reduction reaction (hydrogen in the presence of oxygen) to the ground particles ([0007], “milling gases”).
Regarding claims 15 and 17, which depend on claims 1 and 8, respectively: Nied discloses wherein the grinding occurs in several runs of grinding material that has already been ground at least once by the mill ([0004], agglomerates of the material are reprocessed until ultra-fine particles are obtained).
Regarding claim 16, which depends on claim 8: Nied discloses wherein the particles are ground by the grinding devices in at least one run through the mill ([0007]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nied, in view of Taylor (US 2012/0227315 A1).
Regarding claims 3 and 10, which depends on claims 1 and 8, respectively: Nied is silent regarding wherein the reduction gas ([0007], “H2…milling gas”; NOTE: H2 = hydrogen) comprises a mixture of the carbon monoxide and hydrogen.
However, Taylor teaches a method grinding material in a reducing atmosphere comprising a mixture of hydrogen and carbon monoxide as a reduction gas ([0209], “Providing… carbon monoxide…and or hydrogen gas in the mill”). Taylor further teaches in the same paragraph that the hydrogen and carbon monoxide in the mill “in combination with liquefaction catalysts also facilitates liquefaction in the mill and afterward, and can also exclude ambient oxygen gas,” and that the “carbon monoxide also extracts sulfur and oxygen atoms from the coal,” all of which are key factors that optimize the liquefaction of coal.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nied to mix carbon monoxide and liquefaction catalysts with the hydrogen of Nied, thereby forming a reducing atmosphere that .
Claims 1, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eigen, in view of McDaniel et al. (US 8,703,883 B2), hereinafter ‘McDaniel’, and further in view of Nied.
Regarding claim 1: Eigen discloses A method for the crushing of grinding material by a mill ([0015], “milling…using ball mills”), which contains a grinding chamber and grinding devices (balls) for producing particles of the desired fineness from the fed grinding material ([0015] – [0016], Eigen teaches milling the material in particular atmospheres and particular temperatures and pressures; the skilled artisan that this is done to achieve properties such as desired fineness), said method comprises:
providing a reducing atmosphere in the grinding chamber ([0015], “Milling preferably takes place in a dry atmosphere which is low in oxygen, preferably under…a hydrogen atmosphere”; and milling takes place in the grinding chamber; further, because Eigen discloses that milling takes place in a hydrogen atmosphere, then it is clear that hydrogen has been introduced to the grinding chamber to provide the desired reducing atmosphere); and
grinding in the reducing atmosphere ([0015], “Milling preferably takes place in a dry atmosphere which is low in oxygen, preferably under…a hydrogen atmosphere”),
wherein the reduction gas includes carbon monoxide or hydrogen ([0015], “hydrogen”).
Although Eigen’s mill inherently has a feed/inlet for introducing grinding material and outlet for ground particles, Eigen is silent in regards to the feed/inlet being a separate structure than the outlet, as the claim requires.

Therefore, mills having separate inlets and outlets are known in the art, and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eigen’s mill such that it has a feed and an outlet separate from the feed, as taught by McDaniel, because the selection of a known inlet and outlet configuration – i.e. a configuration in which the material enters and exits the grinding chamber at the same point, and a configuration in which the inlet and outlet are separate – requires only routine skill in the art. 
Further, and as set forth above, Eigen discloses that milling preferably takes place under a hydrogen atmosphere but is silent regarding the reducing atmosphere being provided by introducing a reduction gas (“hydrogen”) into the grinding chamber.
However, Nied teaches a method of grinding in a reducing atmosphere, wherein the reducing atmosphere is provided by introducing a reduction gas in the grinding chamber ([0007], “technical gases (“He, H2”) which can also be described as process or milling gases”; [0033], “In the grinding chamber 5 a product fluidized bed 6 is formed…by milling gas…exiting from working stock jets 7”; in other words, working stock jets 7 provide hydrogen, H2, to the grinding chamber 5 to form a fluidized bed 6, thereby providing a reducing atmosphere that comprises a reduction gas).
Therefore, because Eigen discloses that milling preferably takes place under a hydrogen atmosphere, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the hydrogen directly into the grinding 
Regarding claim 8: Eigen discloses A mill ([0015], “balls mills”) comprising:
a grinding chamber and grinding devices (“balls”) to produce particles of a desired fineness from the fed grinding material (NOTE: the limitation “to produce particles of a desired fineness from the fed grinding material” is intended use and, accordingly, is not being given patentable weight),
wherein the grinding chamber contains a reducing atmosphere in which the grinding is performed ([0015], “Milling preferably takes place in a dry atmosphere which is low in oxygen, preferably under…a hydrogen atmosphere”; and milling takes place in the grinding chamber, thus the reduction gas of hydrogen must be introduced into the grinding chamber),
wherein the reduction gas includes carbon monoxide or hydrogen ([0015], “hydrogen”).
Although Eigen’s mill inherently has a feed/inlet for introducing grinding material and outlet for ground particles, Eigen is silent in regards to the feed/inlet being a separate structure than the outlet, as the claim requires.
However, McDaniel teaches a mill (240, 246, fig. 2-3) having feed (220, fig. 2) for grinding material (242, fig. 3) and a separate outlet for ground particles (244) (see fig. 3).
Therefore, mills having separate inlets and outlets are known in the art, and it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eigen’s mill such that it has a feed and an outlet separate from the feed, as taught by McDaniel, because the selection of a known inlet and outlet configuration – i.e. a configuration in which the material enters and exits the grinding chamber at the same 
Further, and as set forth above, Eigen discloses that milling preferably takes place under a hydrogen atmosphere but is silent regarding the reducing atmosphere being provided by introducing a reduction gas (“hydrogen”) into the grinding chamber.
However, Nied teaches a method of grinding in a reducing atmosphere, wherein the reducing atmosphere is provided by introducing a reduction gas in the grinding chamber ([0007], “technical gases (“He, H2”) which can also be described as process or milling gases”; [0033], “In the grinding chamber 5 a product fluidized bed 6 is formed…by milling gas…exiting from working stock jets 7”; in other words, working stock jets 7 provide hydrogen, H2, to the grinding chamber 5 to form a fluidized bed 6, thereby providing a reducing atmosphere that comprises a reduction gas).
Therefore, because Eigen discloses that milling preferably takes place under a hydrogen atmosphere, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to introduce the hydrogen directly into the grinding chamber of Eigen, as taught by Nied, in order to provide the reducing atmosphere disclosed by Eigen as comprising low oxygen content and a desired amount of hydrogen.
Regarding claim 13, which depends on claim 8: Eigen discloses wherein the mill is a dry agitator mill ([0015], “ball mills”, “Milling preferably takes place in a dry atmosphere”).
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eigen, in view of McDaniel and Nied, and further in view of Brychcy.
Regarding claims 6 and 18, which depends on claims 1 and 13, respectively: Eigen discloses wherein the mill is a dry agitator mill ([0015], “ball mills”, “Milling preferably takes place in a dry atmosphere”).
The modification of Eigen in view of McDaniel and Nied set forth in claims 1 and 8 above does not explicitly disclose that the mill is continuously-operated.
However, Brychcy ([0016], ln. 1-4) teaches a continuously-operated agitator mill, and that continuous dry grinding is conventional.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure Eigen’s mill to be continuously-operated as such is considered conventional, as taught by Brychcy.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Madar et al. (US 2007/0179332 A1); pertinent to at least claims 1 and 8; see para. [0018]
Pratt et al. (US 2006/0108457 A1; pertinent to at least claims 1 and 8; see para. [0007] – [0008])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JARED O BROWN/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725